Citation Nr: 0208209	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  95-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for human immunodeficiency virus (HIV)-related illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from August 2, 1988 to 
December 3, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida granted service-connection for HIV 
related illness evaluated as 10 percent disabling under 
Diagnostic Code 6351 from December 4, 1993. 

This case was last before the Board in December 1998.  After 
adjudicating other issues then pending on appeal, the Board 
remanded the claim of entitlement to an initial evaluation in 
excess of 10 percent for HIV-related illness for further 
development and adjudicative action.

In December 2001 the RO most recently affirmed the 
determination previously entered, and returned the case for 
further appellate review.


FINDING OF FACT

1.  HIV-related illness is manifested by symptomatology 
consistent with not more than recurrent non-refractory 
constitutional symptoms, intermittent diarrhea, and Oral 
Candidiasis.

2.  The veteran is on approved medications but he has not 
demonstrated pathological weight loss or development of HIV-
related opportunistic infection or neoplasm.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 30 
percent for HIV-related illness have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 4.1-
4.14, 4.88b, Diagnostic Code 6351 (effective prior to August 
30, 1996); 38 C.F.R. § 4.88b, Diagnostic Code 6351; 61 Fed. 
Reg. 39873-39877 (July 31, 1996) (effective August 30 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent service medical records show that when seen in 
mid January 1993, the veteran was noted with a three week 
history of being HIV positive.  He noted first requesting 
testing in June 1992 which was negative.  In October 1992 he 
requested repeat testing which was indeterminate.  Repeat 
testing in December 1992 was positive.  

His chief complaints were headaches, and abdominal 
discomfort.  It was noted that he had had recurrent headaches 
since 1989 brought on by stressful situations.  The headaches 
were described as diffuse throbbing type headaches occurring 
once per week and relieved by Tylenol.  

Also the veteran noted during the same period recurrent upper 
abdominal and epigastric burning about once per week which 
was not related to meals but brought on by stressful 
situations.  The discomfort was relieved by Mylanta.  It was 
noted that apparently an upper gastrointestinal study (UGI) 
in 1989 (not of record) showed ulcers.  It was noted that the 
veteran had never received anti-ulcer therapy.  

In addition, it was noted that he had a right inguinal 
herniorrhaphy in December 1991.  Since then he continued to 
have recurrent pain in the inguinal area with activity.  He 
complained of visual problems with reading in the last three 
months.  He was given a prescription by an optometrist 
following an eye evaluation which did not help.

It was noted that there was no history of thrush, 
lymphadenopathy, chest pain or cough.  He recalled one 
episode of dyspnea at rest two weeks earlier.  There was no 
history of fever, chills, diarrhea or rash.  It was noted 
that he had problems with athlete's feet since his return 
from Saudi Arabia in 1991.

On objective examination he weighed 166 pounds.  An eye 
examination was normal.  The mouth was normal.  A right 
posterior cervical node was noted as were submental and 
bilateral axillary nodes.  The lungs and chest were clear to 
auscultation and percussion.  The abdomen was soft and 
nontender.  Laboratory testing showed a CD4 count of 602.  
Assessment was HIV based on the presence of significant 
lymphadenopathy; abdominal complaints of unknown etiology and 
headaches, chronic since 1989.  HIV related illness was 
doubted given the CD4 count of 602.  

A February 11, 1993 clinical record shows the veteran was 
taking AZT, an HIV drug.  He was in no acute distress.  He 
complained of difficulty breathing on inhale for three days 
and progressing.  He also noted chest pains during 
inhalation.  A current T cell count of 409 was noted.  The 
lungs revealed few crackles in the right lower lobe.  An 
examination of the mouth was nonrevealing.  

A February 12, 1993 clinical record shows he was seen on 
follow-up to an emergency room visit a few days earlier for 
acute gastroenteritis (AGE).  He weighed 172 pounds.  He was 
described as congested.  The nausea and diarrhea had 
resolved.  A history of a CD4 count of 602 since January 1993 
was noted.  An objective examination was positive for 
rhinorrhea.  Negative adenopathy was noted.  The lungs were 
clear to auscultation and percussion.  The abdomen was soft 
with active bowel sounds and no masses.  Assessment was AGE 
resolving, upper respiratory infection and HIV, asymptomatic 
at present.  

A February 24, 1993 clinical record shows HIV with CD4 count 
of 602.  It was noted that he had recent illness while 
traveling to Florida consisting of mild vomiting, diarrhea, 
and dehydration improved with fluids and medication.  He 
measured 71 inches tall and weighed 172 pounds.  He 
complained of a minimal dry cough but no known fever.  He 
described symptoms of mild nausea and dizziness.  He was 
concerned over a lesion on his left forearm.  A mild sore 
throat was noted.  




Examination of the head, eyes, ears, nose and throat (HEENT) 
was negative except for anterior cervical adenopathy.  The 
abdomen revealed mild epigastric tenderness.  The left 
forearm revealed a small area of superficial 
thrombophlebitis.  Assessment included HIV positive with CD4 
count of 602.  The nausea and vomiting were suspected as 
secondary to AGE.  Rule out hepatitis was noted.

In early March 1993 HIV was noted.  It was recorded that the 
veteran's nausea, vomiting and diarrhea in late February had 
responded to medication.  He improved with fluids.  Since 
that time he experienced upper respiratory infection (URI), 
sore throat, nose bleeds, and cough productive of brownish 
sputum (blood tinged).  Bronchitis was noted as a 
possibility.  

In late March 1993 HIV positive was noted.  HEENT examination 
was negative.  HIV was asymptomatic.  URI and 
thrombophlebitis were noted as resolving.  

A March 1993 psychosocial support counseling record shows the 
veteran participated in individual and group counseling as he 
reacted to his positive HIV diagnosis with mixed emotional 
features.  It was noted that the diagnosis of HIV was a 
significant stressor and that along with other physical 
problems may exacerbate any existing impairments.  

From April 26, 1993 to May 4, 1993 the veteran was 
hospitalized for suicidal ideation associated with HIV 
status.  At hospital discharge diagnoses were adjustment 
disorder with mixed emotional features, personality disorder, 
HIV positive and abdominal pain of unknown etiology.  

An early May 1993 clinical record shows HIV positive with CD4 
count of 602.  The veteran weighed 183 pounds.  It was noted 
that a diagnostic work-up for headaches including a head 
magnetic resonance imaging (MRI) scan, and 
electroencephalogram (EEG) were normal.  


It was noted that he complained of epigastric discomfort that 
was to have been initially diagnosed as duodenal ulcer in 
1989 and treated with Mylanta with temporary relief.  It was 
noted that he had a repeat epigastric scope in January 1993 
and maintained on Tagamet.  HEENT examination was negative 
for thrush.  The abdomen was nontender.  Bowel sounds were 
positive.  Assessment was HIV positive, duodenal ulcer and 
headaches.  

In late May 1993 positive HIV was noted with CD4 count of 
602.  A productive cough of clear sputum was noted.  It was 
noted that a repeat CD4 count of 586 was noted two weeks 
earlier.  The examination was positive for diarrhea with 
between 2 and 3 stools daily.  There was no vomiting.  Mild 
epigastric discomfort was noted.  Assessment was URI and 
gastroenteritis.  

A mid June 1993 clinical record shows continued positive HIV.  
The veteran complained of continued nasal discharge, 
productive cough and generalized pruritus without rash. 

August 1993 clinical records show the veteran's cold symptoms 
including productive cough with whitish sputum were 
attributed to a bronchitis process.  He complained of 
diarrhea two to three times per week.  He complained of 
bilateral frontal headaches.  

In late September 1993 positive HIV with CD4 count of 409 was 
noted.  He weighed 175 pounds.  The treatment focused on 
injuries sustained in a recent motor vehicle accident.  

An October 1993 clinical record shows the veteran complained 
of head congestion, runny nose, dizziness, cough, diarrhea, 
and scratchy throat.  The lungs were without rales.  
Diagnosis was viral syndrome.  


A November 1993 clinical record shows the veteran complained 
of chest pain with inhalation.  HIV positive with CD4 count 
of 493 as of June 1993 was noted.  Medications included AZT 
and Tagamet.  On objective examination, he was in no acute 
distress.  Assessment was pleuritis, probably viral.  

A May 1994 VA general medical examination shows the veteran 
measured 6 feet, one inch tall and weighed 200 pounds.  HEENT 
examination was negative.  An eye examination was negative.  
Cardiovascular examination showed the heart with regular rate 
and rhythm. The lungs were clear to auscultation.  No rales, 
rhonchi or wheezes were auscultated.  The digestive system 
showed the abdomen was soft and non-tender.  Bowel sounds 
were heard.  

Diagnoses included tension headaches, duodenitis and HIV.  
Laboratory tests showed a normal total T-cells score of 1430 
(normal m/l reference range showed as between 810-3340) and a 
low total CD4 cells score of 480 (normal m/l reference range 
showed as between 500-1810).

A May 1994 VA psychiatric examination report shows a 
diagnosis of major depression.

A May 1994 VA Social Survey report referred to the veteran's 
participation in the HIV program since January 1994 with 
treatment for sinus infection and mild bronchitis.  It was 
noted that he was being treated with anti-retrovirals and 
lung prophylaxis.  Current CD 4 count was noted as 480.  He 
was a full time student working on a two year business 
program.  

In July 1994, the RO granted service connection for HIV-
related illness evaluated as 10 percent disabling under 
Diagnostic Code 6351 from December 4, 1993.  It was noted 
that the current examination was essentially unremarkable 
except for low CD 4 levels.  The 10 percent evaluation was 
assigned by the RO in the absence of evidence of recurrent 
constitutional symptoms, intermittent diarrhea or with a T4 
cell count less than 200 for hairy cell leukoplakia or oral 
thrush.  The veteran filed a timely appeal.

A May 1995 private neurological evaluation report shows the 
veteran reported receiving treatment for HIV-related illness 
through VA.  No pertinent finding was noted on objective 
examination related to HIV-related illness.  

An October 1995 private neurological follow-up report was 
likewise silent for HIV-related illness.

VA treatment records dating from approximately January 1994 
to April 1996 are on file.  They refer to episodes of 
intermittent diarrhea and fluctuations in CD4 count ranging 
between 300 and 600.  No significant weight loss was noted.  

A July 1996 VA examination for systemic diseases shows the 
veteran was diagnosed as HIV positive in 1992 and was 
asymptomatic at that time.  It was noted that he was 
diagnosed with hepatitis B virus in 1992.  Other medical 
problems include peptic ulcer disease, depression, anxiety 
disorder, migraine headaches, insomnia and G6PD deficiency.  
It was noted that he was being followed in the HIV primary 
care clinic with his last CD4 count being 416.  It was noted 
that a repeat test a week later showed a CD4 count of 363.  

The veteran noted that one month earlier his CD4 count was 
560.  It was noted that his viral load count through the 
clinic was 19, 300 viral particles per cc of blood.  It was 
noted that he had a history of herpes zoster, cryptosperidum 
diarrhea and chronic sinusitis.  He was noted to be on a 
medication regimen of AZT and 3TC for three weeks with good 
toleration.  Prior to that he had had minimal exposure to 
AZT.  He had never been on any other reverse transcriptase 
inhibitors such as ddI, ddC or D14.  He had never been 
exposed to protease inhibitors either.  

The veteran's complaints included primarily insomnia with 
secondary fatigue and muscle aches, anxiety disorder, 
adjustment disorder secondary to HIV, loose but formed 
stools, depression and weight loss.  

On objective examination the veteran weighed 192 pounds.  He 
was described as a well developed and well nourished 
individual who was in no apparent clinical distress but was 
anxious.  Special testing revealed no renal impairment or 
anemia.  Mental changes consisted of primarily depression and 
anxiety disorder.  Neurologically, he was with a history of 
postherpetic neuralgia manifested by pain.  Musculoskeletal 
changes primarily consisted of primary positive trigger 
points in a classic distribution for fibromyalgia.  Skin and 
cardiac changes were reported as none.  Diagnoses were HIV, 
history of hepatitis B virus exposure, history of 
postherpetic neuralgia, fibromyalgia and depression with 
anxiety disorder.  

A July 1996 VA treatment record showed referral for abdominal 
symptoms.  He complained of burning pain in the left upper 
quadrant which was worse with spicy foods.  He denied 
radiation but gave a history of associated nausea but no 
vomiting or hematemesis.  He gave a history of intermittent 
diarrhea and constipation but denied hematochezia or melena.  
He gave a history of dysphagia and odynophagia but denied any 
history of weight loss.  

It was noted that clinical test results revealed white blood 
cell count 4.0, hemoglobin 17.2, platelets of 248, 
differential-neutrophil count of 1.5, lymphocyte count of 1.7 
considered as normal and CD4 count of 863.  CD8 count was 906 
with CD4:CD8 ratio of 0.4.  Of note was that the veteran had 
been having fluctuating CD4 count ranging between the upper 
end of 300 and up to 600 over the last three to four years 
with the CD4 ratio fluctuating around 0.4 to 0.6 range.  It 
was noted that despite numerous variations in CD4 count, the 
ratio had been fairly stable.  

HEENT examination revealed oral thrush.  The neck was supple 
without lymphadenopathy.  The chest was clear to 
auscultation.  The heart was negative.  The abdomen revealed 
mild left upper quadrant tenderness without rigidity, 
guarding or rebound tenderness.  Bowel sounds were present.  
No hepatosplenomegaly was noted.  No jaundice or clubbing was 
present.  Rectal examination was normal.  Hemoccult stool was 
negative.  Neurological examination was intact.



It was noted that CD4 count was 363.  It was noted that a UGI 
in July 1996 showed no evidence of gastroduodenal ulcer.  
Some retained gastric fluid was present; otherwise the study 
was unremarkable.  Impression noted that the clinical 
evidence of old thrush suggested fungal esophagitis.  It was 
noted that he may have gastroduodenitis which could be missed 
on UGI.  It was noted that if symptoms continued he would 
need an upper endoscopy to rule out any further symptoms and 
his primary care physician would need to follow-up for 
persistent GI symptoms.   report 

An August 6, 1996 VA laboratory test showed a normal total T-
cells score of 1310 (normal m/l reference range showed as 
between 810-3340) and a low total CD4 cells score of 363 
(normal m/l reference range showed as between 500-1810).

An August 12, 1996 VA laboratory testing showed a normal 
total T-cells score of 1310 (normal m/l reference range 
showed as between 810-3340) and a low total CD4 cells score 
of 363 (normal m/l reference range showed as between 500-
1810).

An August 1996 VA social and industrial survey report shows 
that the veteran had declined significantly since an 
evaluation in 1994 because of anxiety and depression. 

A June 1999 VA HIV-related illness examination report shows 
the veteran's claims file and copy of a Board remand were 
reviewed by the examiner prior to the veteran's examination.  
It was noted that he had just completed treatment for a right 
knee infection related to prepatellar bursitis.  

As far as other problems it was noted that he had repeated 
episodes of bronchitis.  He complained of frequent night 
sweats and intermittent episodes of diarrhea.  He had 
associated nausea and vomiting which he associated with HIV 
treatment.  He had been on numerous medications for HIV 
treatment.  


Most recently, he was placed on Combivir with nelfinavir.  He 
stated that he had been taking such medications over the past 
3 to 4 months off and on when he would become nauseated he 
would stop them.  VA was trying to work with him on better 
controlling the side effects of the medication.

As far as any debility the examiner noted that the veteran 
was 181 pounds.  His records were noted to show that in 
service prior to discharge he was about 176 pounds and lost 
about 6 pounds.  Since discharge, he had been over 200 pounds 
but currently averaged approximately 180 pounds.  As far as 
remission in symptomatology, the examiner noted that the 
bronchitis comes and goes.  The veteran reported flare-ups 
every two months treated successfully with antibiotics.  He 
had been treated for depression and was presently under 
psychiatric care.  

The veteran denied any significant memory loss.  As far as 
medication he was on Combivir and nelfinavir, approved 
medications at that time.

It was noted that the veteran was able to work as he was 
employed in purchasing at a government facility.  He stated 
that he missed three days of work during the past year that 
was related to a knee problem.  

On objective examination pertinent finding showed the lungs 
were clear.  As far as HIV-related illnesses the examiner 
noted that it was as least as likely as not that the 
veteran's recurrent bronchitis and night sweats were related 
to HIV illness.  There was no evidence of neoplasm.  As far 
as T4-cell count it was noted that the veteran's last count 
in 1998 at a VA facility was 512 and considered stable.  It 
was noted that the CD4 and CD-ratio was .4, and complete 
blood count was normal.  

The examiner noted that the HIV rating criteria were reviewed 
and at the present time the examiner opined that the veteran 
had no significant medical symptoms related to HIV.  A chest 
x-ray was normal.  Repeat CD4 count was 368.




An August 2000 VA psychiatric examination report shows the 
veteran continued working full-time as a purchasing agent at 
a government facility.  It was noted that he had no money 
problems and was in fact helping his mother financially.  He 
said the people at work liked him and he was given good 
evaluations.  His subjective complaints included difficulty 
sleeping and night sweats.  Following mental status 
examination diagnosis was major depression and generalized 
anxiety disorder.  

VA treatment records in December 2000 and November 2001 
referred to flu shots without adverse reaction.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


In that decision, the United States Court of Appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

During the pendency of this appeal, VA issued revised 
regulations amending the section of the VA Schedule for 
Rating Disabilities on Infectious Diseases, Immune Disorders, 
and Nutritional Deficiencies, effective August 30, 1996.  See 
61 Fed. Reg. 39873 to 39877 (1996) codified at 38 C.F.R. § 
4.88b.  However, the criteria pertinent to HIV-related 
illness under diagnostic code 6351 remained the same.  

HIV-related illness may be rated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 as follows: 

A 10 percent rating is warranted following development of 
definite medical symptoms, T4 cell of 200 or more and less 
than 500, and on approved medication(s), or; with evidence of 
depression or memory loss with employment limitations.  A 30 
percent rating is warranted where there are recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.

The term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.

Also, pursuant to Diagnostic Code 6351, a 60 percent rating 
is warranted where the disorder is manifested by refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS- 
related opportunistic infection or neoplasm.  A 100 percent 
rating is warranted if the disorder has resulted in AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions.

In this regard, the Board notes that 38 C.F.R. § 4.88b, 
Diagnostic Code 6351, Note (2), provides that "[p]sychiatric 
or central nervous system manifestations, opportunistic 
infections, and neoplasms may also be rated separately under 
appropriate codes if a higher overall evaluation results, but 
not in combination with the percentages otherwise assignable 
thereunder."  Similarly, VA regulations provide that when a 
single disability has been diagnosed as both a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using the diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  


The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register. The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified as 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  In the case at hand, the Board is satisfied that the 
duty to notify and the duty to assist have been met to the 
extent necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.

Specifically, in November 2001 the RO notified the veteran of 
the VCAA of 2000 establishing new notice and development 
requirements for VA.  He was provided instructions on 
submitting evidence in support of his claim within 60 days or 
his appeal would continued to be processed in accordance with 
VA guidelines.  No response was received from the veteran.

Also, the Board recognizes that during the appeal period this 
case was previously remanded by the Board in April 1997 and 
December 1998 for additional development of the record, and 
to provide the veteran an adequate VA examination in 
connection with his claim.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board notes that the RO apprised the veteran of the new 
law in its November 2001 correspondence to the veteran.  The 
RO fully considered and has applied and satisfied the duties 
to notify and assist in its adjudication of the veteran's 
claim.


Initial increased evaluation for HIV-related illness

The veteran and his representative specifically argue that 
the veteran's service-connected HIV related illness warrants 
the assignment of a 30 percent evaluation.  

A comprehensive review of the evidence shows the record is 
replete with references to the fact that the veteran's 
manifestations of HIV include recurrent diarrhea.  The Board 
recognizes that, while he has managed to achieve some control 
of this condition with approved medication, it certainly has 
not been completely arrested, as he has invariably 
experienced flare-ups of his condition.  The Board notes that 
the evidence also suggests the presence of recurring oral 
thrush (Oral Candidiasis).  

The evidence demonstrates that the HIV-related illness is 
manifested by symptomatology consistent with not more than 
recurrent non-refractory constitutional symptoms, 
intermittent diarrhea, and Oral Candidiasis; he is on 
approved medications.  Such evidence meets or more nearly 
approximates the criteria for a 30 percent evaluation.  

The veteran and his representative have specifically 
indicated that the veteran is seeking a 30 percent evaluation 
at this time for HIV-related illness.  The Board points out, 
that the criteria for an evaluation in excess of 30 percent 
are not met, either under Diagnostic Code 6351 or any other 
code provision.  

As noted above, psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  

The Board recognizes that the VA examiner in 1999 suggested 
that night sweats and episodic periods of bronchitis were 
likely related HIV illnesses.  Importantly, the Board notes 
that the veteran's night sweats are already considered part 
of a service-connected psychiatric disorder separately 
evaluated as 50 percent disabling.  Therefore, the Board is 
precluded from evaluating the same manifestations under 
different diagnoses.  38 C.F.R. § 4.14.  

With respect to bronchitis, the Board notes that competent 
medical evidence fails to show bronchitis as part of any 
psychiatric or central nervous system manifestations, 
opportunistic infections and neoplasms precluding a separate 
rating under 38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 
(2). 

Importantly, the veteran's bronchitis has been diagnosed as 
recurrent or episodic in nature as opposed to a chronic 
disability for rating purposes.  Even assuming the presence 
of an HIV-related chronic bronchitis process for the sake of 
argument, without conceding such fact, the Board points out 
that it would have no significant impact on the present 
issue. 

For example, on October 7, 1996, the schedular criteria for 
evaluating respiratory disorders to include the rating 
criteria for chronic bronchitis under Diagnostic Code 6600, 
were revised, after the current appeal had commenced.  The 
CAVC has held where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria a noncompensable evaluation was 
warranted for mild chronic bronchitis with slight cough, no 
dyspnea and few rales.  Moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
moderately severe chronic bronchitis with persistent coughing 
at intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction.  A 60 percent 
evaluation requires severe chronic bronchitis manifested by 
severe, productive cough; dyspnea on slight exertion; and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. Part 4, Code 6600, effective prior to 
October 7, 1996.

Under the new rating criteria, a 10 percent disability 
evaluation is warranted for FEV-1 (Forced Expiratory Volume 
in One Second) of 71 to 80 percent predicted, or FEV-1/FVC 
(Forced Vital Capacity) of 71 to 80 percent, or DLCO SB 
(Diffusion Capacity of Carbon Monoxide, Single Breath) 66 to 
80 percent predicted.  A 30 percent evaluation is provided 
for chronic bronchitis when there is FEV-1 of 56 to 70 
percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is provided when there is FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. Part 4, Code 6600, effective October 7, 
1996.

In this case, the record lacks competent medical evidence 
showing manifestations of a chronic bronchitis process 
standing alone that warrants a compensable rating, let alone 
a greater evaluation under either the old or new criteria.  
Therefore, the recurrent or episodic bronchitis symptoms are 
presently contemplated within the recurrent constitutional 
symptoms required for a 30 percent evaluation under 
Diagnostic Code 6351.

Significantly, the Board notes that the record at this time 
fails to demonstrate refractory symptoms, pathological weight 
loss or HIV opportunistic infection or neoplasm.  As noted, 
additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned 30 evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Thus, the record affords no 
basis for an evaluation in excess of 30 percent for HIV-
related illness at any time.

The Board finds that the medical evidence is essentially in 
relative equipoise with regard to whether the veteran meets 
the criteria for a 30 percent rating.  As such, the Board 
will resolve reasonable doubt in the veteran's favor and 
conclude that the evidence most closely approximates a 30 
percent rating at all relevant times.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The practice known as "staged ratings" as cited in Fenderson 
v. West, 12 Vet. App. 119 (1999), is not for application in 
this case.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating thereby showing that 
it considered such criteria, but did not grant entitlement to 
an increased evaluation on this basis for HIV-related 
illness.

The Board finds that a higher rating for service-connected 
HIV-related illness as discussed in the paragraphs above on 
an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) is not appropriate.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding entitlement to an increased evaluation on an 
extraschedular basis.  The veteran recently noted working on 
a full-time basis without any lost time due to HIV illness.


ORDER

Entitlement to an initial evaluation of 30 percent for HIV-
related illness is granted, subject to the provisions 
governing the award of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

